—In an action to recover damages for dental malpractice, the defendant appeals from an order of the Supreme Court, Suffolk County (Cohalan, J.), dated August 28, 1995, which denied his motion to dismiss the action pursuant to CPLR 3012 (b) for failure to timely serve a complaint.
Ordered that the order is reversed, on the law, with costs, the defendant’s motion to dismiss the action pursuant to CPLR 3012 (b) is granted, and the action is dismissed.
The Supreme Court improvidently exercised its discretion in *729denying the defendant’s motion pursuant to CPLR 3012 (b) to dismiss the action based on the plaintiff’s failure to timely serve a complaint. The plaintiff failed to demonstrate a reasonable excuse for her delay, and the affidavit of merit submitted to the court failed to establish that she has a meritorious cause of action (see, Gibson v Victory Mem. Hosp., 221 AD2d 503; CPLR 3012 [d]).
O’Brien, J. P., Ritter, Pizzuto and Altman, JJ., concur.